Citation Nr: 0634640	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of death.

2. Entitlement to service connection for malignant 
astrocytoma (for accrued purposes).

3. Entitlement to service connection for migraine headaches 
(for accrued purposes).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1979, and from October 1982 to October 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was twice remanded by the Board.  Regrettably 
remand is once again necessitated in view of VA's due process 
obligations to the claimant.  It was noted in the Board's 
June 2005 remand that correspondence sent to the appellant 
had been returned.  The RO was to attempt to locate the 
appellant's whereabouts and mail her the pertinent documents, 
including a copy of the February 2004 VCAA letter, the March 
20004 VHA opinion, and the October 2004 Supplemental 
Statement of the Case (SSOC).  

In July 2005, the RO mailed a VCAA letter to the appellant at 
mailed her last known address of record.  It was returned to 
VA as undelivered.  Thereafter, in January 2006, a report 
from Faces of the Nation, noted an alternative Orlando, 
Florida, address for the appellant.  However, in March 2006, 
an SSOC was again issued to the old address.  In May 2006, VA 
received correspondence from the appellant with her new 
address indicating that she would like the pertinent 
information sent to her new address as soon as possible.  We 
note that this address is the same as the alternative address 
shown in the report from Faces of the Nation.

To date there is no documentation in the claims folder that 
any of the items referenced by the Board in its earlier 
remand have been sent to the appellant at her current address 
of record (2462 Lake Debra Drive, Orlando, Florida 32835).

Accordingly, the case is REMANDED for the following action:

1.  The RO should mail to the current 
address of record any pertinent 
documents that the appellant may not 
have received, to include a copy of the 
February 2004 VCAA letter, the March 
2004 VHA opinion, the October 2004 
supplemental statement of the case, and 
the August 2005 VA medical opinion.

2.  The RO should consider any additional 
evidence received since the last SSOC, to 
include evidence submitted in July 2006 
by the appellant's representative.  
Thereafter, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



